DETAILED ACTION
Applicant’s response, 16 Nov. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
The effective filing date of the claimed invention is 17 Oct. 2014.

Status of Claims
Claims 2-3 and 13-14 are cancelled.
Claims 1, 4-12, and 15-22 are pending.
Claims 1, 4-12, and 15-22 are rejected.

Claim Objections
The objection to claims 1 and 12 in the Office action mailed 17 Aug. 2021 has been withdrawn in view of claim amendments received 16 Nov. 2021. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Any newly recited portion herein is necessitated by claim amendment. 
Claims 1 and 12 recite “…(ii) performing regression analysis on the at least one common gene target, resulting in one set of regression parameters….; (iii) identifying a plurality of possible candidate features that may predict the each regression parameter in the one set of regression parameters; (iv) selecting, based on the identifying, at least one of the plurality of possible candidate features that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of candidate features is best correlated with the regression parameters in the one set of regression parameters”. Accordingly, claims 1 and 12 involve performing regression to determine a single a set of regression parameters and then identifying one or more features that are best correlated with the regression parameters within the single set of regression parameters. 
Applicant’s specification discloses at para. [0037]-[0040] that for each sample in a set of N training samples, N sets of regression parameters, r, are outputted. At para. [0041], Applicant’s specification discloses that candidate features, such as mean expression, mean normalized probe intensity, etc., are selected that are good predictors for the regression parameters, and at para. [0043]-[0044] discloses that these identified candidate features are used to predict the regression model parameters r in a model, γ, for each sample. Then at para. [0057] and FIG. 7, Applicant’s specification further discloses that mean expression level can be used as a predictor or the slope and intercept of the regression model, with a model fit through many data points, each consisting of a slope value and a mean expression value (e.g. see FIG. 7, (a)). Accordingly, Applicant’s specification discloses the model for predicting the regression parameters using candidate multiple data points for each regression parameter, as shown in FIG. 7 (e.g. there are many slope parameter values correlated with many mean expression values in FIG. 7 (a); given there is a set of regression parameters per sample of the training samples, each data point in FIG. 7 is understood to correspond to a single sample of the set of samples. However, Applicant’s specification does NOT provide support for identifying a plurality of possible candidate features that may predict the one set of regression parameters (e.g. there is one slope value and one intercept value) based on which candidate features are best correlated with the one set of regression parameters. Instead, Applicant’s specification discloses the use of a set of training samples, with a set of regression parameters per training sample (i.e. a plurality of sets of regression parameters, rather than one set), and determining candidate features that predict each regression parameter (e.g. slope, intercept, etc.)  within the sets of regression parameters. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…(ii) performing regression analysis on the at least one common gene target, resulting in one set of regression parameters….; (iii) identifying a plurality of possible candidate features that may predict the each regression parameter in the one set of regression parameters; (iv) selecting, based on the identifying, at least one of the plurality of possible candidate features that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of candidate features is best correlated with the regression parameters in the one set of regression parameters”  recited in claims 1 and 12 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 16 Nov. 2021 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that the claims 1 and 12 have been amended to recite performing regression analysis to determine a single set of regression parameters and then identifying and selecting one or more features that are best correlated with the regression parameters in the set of regression parameters (Applicant’s remarks at pg. 8, para. 5 to pg. 9, para. 2).
This argument is not persuasive. As amended, the claims still involve generating a single set of regression parameters by performing a regression analysis (e.g. one slope and one intercept is obtained). The claims then involve selecting at least one candidate feature of the plurality of possible candidate features that best predicts the regression parameters (e.g. the one slope and intercept) by determining which candidate features is best correlated with the regression parameters. As discussed in the above rejection, Applicant’s specification provides support for analyzing a plurality of sets of regression parameters and determining candidate features that are correlated with the regression parameters in the plurality of sets of regression parameter (see FIG. 7 of Applicant’s specification). However, Applicant’s specification does not provide support for identifying a plurality of possible candidate features that may predict the one set of regression parameters (e.g. there is one slope value and one intercept value) based on which candidate features are best correlated with the one set of regression parameters (e.g. determining candidate features correlated with a single slope value), as recited in the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 4-12, and 15-22 in the Office action mailed 17 Aug. 2021 has been withdrawn in view of claim amendments received 16 Nov. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 8 and 19 are indefinite for recitation of “…wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a gene expression microarray, gene profiling array…”. It’s unclear what embodiments of a gene expression data analysis platform is intended to be included within the metes and bounds of a “gene profiling array”. For example, Applicant’s specification discloses the gene expression data analysis platform can include an Affymetrix Gene Profiling Array U133 Plus 2.0; however the Affymetrix Gene Profiling arrays are microarrays (see Sun et al. (Statistical Calibration of qRT-PCR, Microarray, and RNA-seq Gene Expression Data with Measurement Error Models, July 2014, The Annuals of Applied Statistics, 8(2), pg. 1022-1044; previously cited) at pg. 1037, para. 2, e.g. microarray data generated by Affymetrix U133 Plus 2.0). Therefore, it’s unclear if a “gene profiling array” is intended to be the same expression analysis platform as a microarray, or if other types of expression analysis platforms are intended to be included within the metes and bounds of a gene profiling array. If Applicant intends for the gene profiling array to be different than a microarray, it’s further unclear what gene expression platforms are intended to be included  within the term. As such, the metes and bounds of the claims are unclear. For purpose of examination, the gene profiling array is interpreted to be the same as a microarray. 

Response to Arguments
Applicant's arguments filed 16 Nov. 2021 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly cited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 12 being representative) is directed to a method and system for transforming gene expression data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 12 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
constructing/construct…. a primary model utilizing sample expression data configured to transform gene expression data obtained from the gene expression data analysis platform of the first or second type to the other type, comprising the steps of:
(i) identifying at least one common gene target between the set of first gene expression data and the set of second gene expression data, wherein the at least one common gene target is a subset of the first and second plurality of genes, and wherein the subset is fewer than all of the first and second plurality of genes;
(ii) performing regression analysis on the at least one common gene target, resulting in one set of regression parameters for the set of first gene expression data and the set of second gene expression data; 
(iii) identifying a plurality of possible candidate features that may predict each regression parameter in the one set of regression parameters;
(iv) selecting, based on the identifying, at least one of the plurality of possible candidate feature that best predicts the regression parameters in the one set of regression parameters, wherein selecting comprises identifying which of the plurality of possible candidate features is best correlated with the regression parameters in the one set of regression parameters; and 
 (iv) identifying a primary model for sample-wise data transformation associated with each of the at least one selected candidate features;
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, the steps of constructing a primary model by identifying at least one common gene target, performing regression analysis, identifying a plurality of possible candidate features, selecting at least one of the plurality of possible candidate features by identifying which of the plurality of possible candidate features is best correlated with the one set of regression parameters, and identifying a primary model fall under the mental process grouping of abstract 
Furthermore, the steps of constructing a primary model, performing regression analysis and identifying which of the plurality of possible candidate features is best correlated with the one set of regression parameters. As discussed above, the broadest reasonable interpretation of performing regression analysis includes linear regression models which requires performing mathematical calculations (e.g. the addition of weighted variables). Furthermore, the constructed primary model for transforming gene expression data from a first type to a second type recites a mathematical relationship, given the model represents the mathematical relationship between the two types of data sets. Similarly, identifying which possible candidate features is best correlated with the set of regression parameters requires calculating the correlation (i.e. r) between the features and regression parameters, which amounts to a textual equivalent to performing mathematical calculations. See MPEP 2106.04(a)(2). Therefore, these limitations recite a mathematical concept.
Dependent claims 4-7, 9-11 and 15-18, and 20-22 further recite an abstract idea. Dependent claims 4 and 15 further recite the mental process and mathematical concept of transforming a second set of first gene expression data using the constructed primary model to generate transformed gene expression data of the second type and the mental process of constructing a categorical model by regression analysis from at least one of the transformed gene expression data and at least some of the common gene targets. Dependent claims 5 and 16 further recite the mental process of the selection of the transformed gene expression data and/or the common gene targets being based on phenotypic data. Dependent claims 6 and 17 further recite the mental process and mathematical concept of iterating claim 4 using the categorical model to transform the first or second gene expression data; and constructing a second categorical model therefrom. Dependent claims 7 and 18 further recite the mental process and mathematical concept of transforming a set of expression data by applying the constructed categorical models in the order of their construction. Dependent claims 9 and 20 further recite the mental process of identifying the at least on common gene target. Dependent claims 10 and 21 further recite the mental process of selecting the at least one candidate feature from the recited group of candidate features. Claims 11 and 22 further recite the mental process of selecting each of the models from the recited group of models. Therefore, claims 1, 4-12, and 15-22 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 5-7, 9-11,15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform (claim 1 only).
receiving, at a receiver (i.e. a generic computer), the set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes obtained using the first gene expression data analysis platform;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second 
second gene expression data for a second plurality of genes obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
The additional element of claims 8 and 19 include:
wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a microarray, gene profiling array, and nanopore sequencer. 
Using a first gene expression data analysis platform to measure gene expression data for a first plurality of genes, using a second gene expression data analysis platform to measure gene expression data for a second plurality of genes,  and receiving first and second gene expression data by a receiver only serves to collect data for use by the abstract idea, which amounts to necessary data gathering (i.e. pre-solution activity) which is not a practical application of the recited judicial exception. 
Furthermore, a receiver coupled to a processor, and receiving gene expression data (i.e. data input) are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components 
Therefore, the claims as a whole generally links the use of the judicial exception to a particular technological environment (e.g. a computer). As such, the claims as a whole do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Thus, claims 1, 5-12, and 15-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.  Dependent claims 4-7, 9-11 and 15-18, and 20-22 do not recite any additional elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
a gene expression transformation system comprising the gene expression data analysis platform, receiver, and processor;
measuring, using a first gene expression data analysis platform of the gene expression data transformation system, a set of first gene expression data for a first plurality of genes, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform (claim 1 only).
receiving, at a receiver (i.e. a generic computer), the first set of first gene expression data;
measuring, using a second gene expression data analysis platform of a second type, a set of second gene expression data for a second plurality of genes obtained using a gene expression data analysis platform of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform, and wherein the gene expression data of the second type Is not compatible with the gene expression data of the first type; and
a processor
The additional elements of claim 12 include:
A system for transforming gene expression data, the system comprising: a first gene expression data analysis platform of the system, wherein the first gene expression data analysis platform is of a first type, the first type being a microarray or RNA-seq gene expression data analysis platform;
a first set of first gene expression data for a first plurality of genes obtained using the first gene expression data analysis platform;
a second gene expression data analysis platform of the system, wherein the second gene expression data analysis platform is of a second type, wherein the second type comprises the other of a microarray or RNA-seq gene expression data analysis platform
second gene expression data for a second plurality of genes obtained using the second gene expression data analysis platform, wherein the gene expression data of the second type is not compatible with the gene expression data of the first type (i.e. data input to a computer); 
a second set of first gene expression data;
a receiver in communication with the processor and configured to receive the first gene expression data and the second gene expression data; and
a processor.
The additional element of claim 4 includes: 
receiving, at a receiver of the system, a second set of first gene expression data.
The additional element of claims 8 and 19 include:
wherein the gene expression data analysis platform of the first and/or second type is selected from the group consisting of a microarray, gene profiling array, and nanopore sequencer. 
Receiving data (i.e. data input), processors, and receivers (i.e. computers) are conventional computer components and/or processes which are not sufficient to amount to significantly more than the recited judicial exception. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, are not sufficient to amount to significantly more than the recited judicial exception.
Furthermore, measuring gene expression data using a first gene expression data analysis platform that is a microarray  is well-understood, routine, and conventional; this position is supported by Elvidge (Microarray expression technology: from start to finish, 2006, Pharmacogenomics, 7(1), pg. 123-134; previously cited)  which reviews microarray expression technology and includes various gene expression platforms for generating gene expression data, including the Affymetrix Human Genome U133 Plus 2.0 array (Abstract; Figure 1; Table 1). Elvidge further shows the systems include platform-specific software, such that the platforms are used in conjunction with a computer (pg. 130, col.. 1, para. 1-2). Therefore, the additional element of a gene expression data analysis platform, including the Affymetrix Human Genome U133 Plus 
Measuring gene expression data using a second gene expression data analysis platform that is an RNA-seq gene expression data analysis platform is well-understood, routine, and conventional. This position is supported by Marguerat et al. (RNA-seq: from technology to biology, 2010, Cell. Mol. Life Sci., 67, pg. 569-579; newly cited), which Reviews RNA-seq technology and discloses that RNA-seq is widely used (pg. 570, col. 1, para. 2), and is dominated by three different platforms, including the Illumina Genome Analyser RNA-seq platform (pg. 570, col. 1, para. 1). Therefore, the additional element of measuring second gene expression with a second gene expression data analysis platform, including an RNA seq platform, is not sufficient to amount to significantly more than the recite judicial exception.
Furthermore, the combination of measuring gene expression data using a first gene expression data analysis platform that is a microarray and using a second gene expression data analysis platform that is an RNA-seq platform is well-understood, routine, and conventional. This position is supported by Xu et al. (Parallel comparison of Illumina RNA-Seq and Affymetrix microarray platforms on transcriptomic profiles generated from 5-aza-deoxy-cytidine treated HT-29 colon cancer cells and simulated datasets, 2013, BMC Bioinformatics, 14(Suppl 9):S1, pg. 1-14; newly cited), Wang et al. (The concordance between RNA-seq and microarray data depends on chemical treatment and transcript abundance, 2014, Nature Biotechnology, 32(9), pg. 926-932; newly cited), and Xu et al. (hereinafter Schweitzer et al.) (Cross-platform Performance Evaluation of RNA-Seq and Microarray, 2013, Leland Stanford Junior University, pg. 1; newly cited).  Xu et al. discloses performing RNA-sequencing using an Illumina sequencer to generate gene expression measurements (pg. 2, col. 2, para. 3 to pg. 3, col.1 , para. 1) and additionally using an Affymetrix microarray to generate a second set of gene expression measurements (pg. 3, col. 1, para. 2) in order to compare the two sets of measurements (Abstract).  Wang et al. discloses 
As such, the additional element is not sufficient to amount to significantly more than the judicial exception. Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments, 16 Nov. 2021, regarding 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant remarks that the transformation of gene expression data from an old platform to a new platform is improvement to computer technology, that following implementation of the method or use of the system, there is a direct and measurable improvement in the functioning of the computer, as it can now utilize the gene expression information where it previously could not,  and 
This argument is not persuasive because it is not commensurate with the scope of the claims. MPEP 2106.05(a) states that the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). In this case, the independent claims only require constructing a primary model configured to transform gene expression data from the gene expression data analysis platform of the first or second type to the other type, but do not require utilizing the primary model to transform any gene expression data. Accordingly, implementing the method or using the system of independent claims 1 and 12 would not allow a computer to be able to transform gene expression data from one type for another and/or use legacy the gene expression information given the legacy gene expression information isn’t transformed. As such, the claims do not reflect the alleged improvement to technology.
While dependent claims 4 and 15 do recite using the model to transform gene expression data, in computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). See MPEP 2106.05(a) I. In this case, utilizing a computer to apply a model to transform gene expression data 
	

Applicant remarks that the claimed method and system perform functions that cannot be accomplished by the human mind alone, including a first gene expression data obtained from a first gene expression data analysis platform and receiving second gene expression data obtained using gene expression data analysis platform of a second type, which comprises many thousands of datapoints as exemplified in FIGS. 8A, 8B, 9A, and 9B; therefore, to generate a model and then utilize the model to transform each of the thousands of data points is more than a human mind could perform in any reasonable amount of time, such as a lifetime (Applicant’s remarks at pg. 12, para. 3 to pg. 13, para. 1).
This argument is not persuasive because it is not commensurate with the scope of the claims. First, the claims do not recite require that the first and/or second gene expression data comprises thousands of points, and therefore, under the broadest reasonable interpretation of the claim, the gene expression data can include only a few data points. Furthermore, as discussed above, the independent claims do not require that the model is utilized to transform the gene expression data. Last, while claims 4 and 14 do recite using the model to transform gene expression data, 

Applicant remarks the claims are directed to a specific improvement in the use of gene expression information by creating a model to transform gene expression data of a first type to a second type so that gene expression data of the first type can be used, and that this improvement in the utilization of legacy information is an important application that provides the value of the claimed method (Applicant’s remarks at pg. 13, para. 5). Applicant further remarks that the claims recite a technological improvement in the field of gene expression data analysis and usage because prior to Applicant’s discovery, gene expression from legacy systems was difficult to use and couldn’t be combined with data from other newer gene expression platforms, and the present claims allow for legacy gene expression data to be utilized (Applicant’s remarks at pg. 13, para. 6 to pg. 14, para. 1)
This argument is not persuasive. First, this argument is not commensurate with the scope of the claims because the claims do not require that one of the original gene expression data was from a legacy platform and that this data is transformed to a gene expression data type of a newer or platform; therefore, under the broadest reasonable interpretation of the claims, the claims do not allow for legacy gene expression data to be utilized. Accordingly, the claims do not reflect the alleged improvement to technology as set forth in MPEP 2106.05(a) and discussed above.
Furthermore, an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP 2106.05(a) II. Improvements in gene expression data analysis amounts to an improved abstract idea (e.g. improved data analysis), 

Applicant remarks the claims comprise a practical application because the invention applies and uses the alleged abstract idea in a particular technological environment because the claims recite a combination of elements encompassing a very specific method of creating a transformation method to convert legacy gene expression data into newer gene expression data formats, and the claims recite solutions necessarily rooted in specific components of gene expression data transformation (Applicants’ remarks at pg. 14, para. 20). Applicant further remarks the elements of independent claims 1 and 12, when viewed as a whole, integrate the recited judicial exception into a practical application by limiting the use of the alleged abstract idea to transform legacy gene expression data into newer gene expression formats, and the claim is not just a drafting effort designed to monopolize all gene expression data transformation (Applicant’s remarks at pg. 14, para. 2). 
This argument is not persuasive. When determining whether additional elements in a claim integrate a judicial exception into a practical application, whether the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Furthermore, this argument is not commensurate with the scope of the claims because the claims do not require that the first and second gene expression data are legacy and/or newer gene expression data formats. Instead, the broadest reasonable interpretation of the claims includes embodiments in which neither the first nor second gene expression data is legacy data. As such, the claims do not limit the use of the alleged abstract idea to transform legacy gene expression data into newer gene expression formats. 

Applicant remarks the claims do not simply recite conventional steps appended to a judicial exception, and instead recite a specific multi-step method and multi-component system that transforms gene expression data of one type into a second type, and further remarks the claims recite considerable structure for the method/system/medium by requiring a gene expression data transformation system, a first gene expression data analysis platform, a second gene expression data analysis platform, obtaining first and second gene expression data from the first and second gene expression analysis platforms, respectively, and a processor, among other components, which does not represent a simple generic computer system, but rather a novel, complicated system with much more than computer or processor (Applicant’s remarks at pg. 14, para. 5 to pg. 15, para. 3).
This argument is not persuasive. Under step 2B, the additional elements are evaluated, both individually and in combination, to determine whether they amount to an inventive concept. See MPEP 2106.05 I. Transforming the gene expression data from one type into a second type is part of the recited judicial exception, and thus is not an additional element that is considered under step 2B. Furthermore, the first and second gene expression data analysis platforms, and using the first and second platforms to measure first and second expression data, respectively, is well-understood, routine, and conventional, as supported by Elvidge et al., Marguerat et al., Xu et al., Wang et al., and Schweitzer et al., as discussed above. Specifically, Elvidge et al. and Marguerat et al. show obtaining gene expression data by an Affymetrix Human Genome U133 Plus 2.0 

Conclusion
No claims are allowed.
Claims 1, 4-12, and 15-22 are free of the art for the reasons discussed in the Office action mailed 17 Aug. 2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLIVIA M. WISE/Primary Examiner, Art Unit 1631